Title: Report on Tonnage for the Year Ending September 30, 1790, 25 November 1791 [28 November 1791]
From: Treasury Department,Hamilton, Alexander
To: 



Treasury Department, November 25, 1791.[Communicated on November 28, 1791]
[To the President of the Senate]
Sir:

In further obedience to the order of the Senate, I have the honor to transmit a return of the Tonnage of all the vessels employed in the import, coasting, and fishing trades of the United States, for one year, ending on the 30th September, 1790. This document will be found to exhibit the degree in which American and foreign vessels participate in every branch of the commerce of the United States, except the export trade, for which a similar return is now in preparation.
I have the honor to be, with the highest respect, sir, your most obedient and most humble servant,
Alexander Hamilton, Secretary of the Treasury.
The Vice President of the United States and President of the Senate.
